Citation Nr: 0610516	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
fractured toe of the right foot.

4.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1954 to January 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision which denied the 
benefits sought on appeal.  The veteran testified at a May 
2004 RO hearing and at a January 2006 Board hearing. 


FINDINGS OF FACT

1.  The medical evidence of record is in equipoise as to 
whether the veteran's currently diagnosed hearing loss is 
etiologically related to his military service.

2.  The medical evidence of record is in equipoise as to 
whether the veteran's currently diagnosed tinnitus is 
etiologically related to his military service.

3.  The competent medical evidence of record does not support 
a finding that residuals of a fractured toe of the right foot 
currently exist.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed rheumatoid 
arthritis.
CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  Resolving the benefit of the doubt in the veteran's 
favor, tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

3.  A fractured toe of the right foot was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Rheumatoid arthritis was not incurred in or aggravated by 
active military service and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he relates to 
noise exposure in service.  He is also seeking entitlement to 
service connection for residuals of a fractured toe of the 
right foot and rheumatoid arthritis.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision on the issues 
on appeal.

The Veterans Claims Assistance Act

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the SOC dated in 
August 2004, which detailed the evidentiary requirements for 
service connection.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated 
October 30, 2003, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised in the October 2003 letter that VA would assist him 
in obtaining all records held by Federal agencies, "to 
include your service medical records or other military 
records, and medical records at VA hospitals."  He was 
specifically informed that records from the VA medical center 
in Biloxi had already been requested.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records as long as he 
completed a release form for such.  The veteran was asked to 
complete and return VA Form 21-4142, Authorization and 
Consent to Release Information for the release of private 
records other than for Dr. C.J.W., Ocean Springs Internal 
Medicine and Dr. B.W.D, whose records had already been 
requested.  The letter stressed to the veteran: "you must 
give us enough information about these records so that we can 
request them from the agency or person who has them.  It's 
still your responsibility to support your claim[s] with 
appropriate evidence."  Additionally, the October 2003 VCAA 
letter informed the veteran that a VA examination would be 
scheduled if necessary to make a decision on his claims.

Finally, the Board notes that the October 2003 VCAA letter 
specifically requested of the veteran: "Send us any medical 
reports you have."  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's right toe and arthritis 
claims.  In other words, any lack advisement as to those two 
elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claims of 
entitlement to service connection were denied based on 
elements (2) existence of a disability, and/or (3), a 
connection between the veteran's service and the disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those two 
crucial elements.

With respect to the veteran's claims for bilateral hearing 
loss and tinnitus, lack of advisement as to elements (4) and 
(5) is harmless as the veteran's claims are being granted.  
The RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the awards, and if the veteran feels he has been 
prejudiced by a lack of notice, he may raise the issue at 
that time.  

Accordingly, there is no possibility of any prejudice to the 
claimant in rendering a decision on the merits.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran, which will be discussed 
below.  Additionally, the veteran was provided a VA 
audiological examination in June 2004, the results of which 
will be discussed below.  The report of the audiological 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
an appropriate audiological examination and rendered 
appropriate diagnoses and opinions.  

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained with respect to the residuals of a 
fractured toe of the right foot and arthritis claims.  See 38 
U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  However, as 
explained below the veteran has presented no competent 
medical evidence as to current disability with respect to the 
claimed fractured toe of the right foot or in-service disease 
or injury with respect to the arthritis claim.  In the 
absence of competent medical evidence of a current disability 
[the right toe claim] or in-service disease or injury [the 
arthritis claim], physical examination of the veteran is not 
necessary.  Referral for a medical nexus opinion is similarly 
not necessary.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be futile.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of in-service disease or injury with respect to the arthritis 
claim or a current disability with respect to the right toe 
claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran's service medical records are not associated with 
the claims folder, and there is indication from the National 
Personnel Records center (NPRC) that they may have been 
destroyed in a fire in July 1973. 
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development.  See Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In this case, the RO has attempted to locate the veteran's 
service medical records.  The RO submitted a request to the 
NPRC in November 2003, asking for all available military 
medical and dental and personnel records for the veteran.  
The NPRC responded that the service medical records were 
probably destroyed in the above-mentioned fire.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case. 
Moreover, the Board notes that retrieval of the veteran's 
service medical records would not serve to substantiate his 
claims.  As the veteran's hearing loss and tinnitus claims 
are being granted, attempting to obtain the veteran's service 
records again would defy reason.  As for the veteran's right 
toe claim, the veteran's service medical records would not be 
beneficial, as he has no proof of a current disability.  
Finally, with respect to the veteran's arthritis claim, the 
veteran himself indicated that he was not diagnosed with 
arthritis until the 1980s, and that he did not seek treatment 
in service for joint pain.  See the May 2004 DRO hearing 
transcript, pages 7, 9; see also the January 2006 Travel 
Board hearing transcript, page 16.  Therefore, remanding the 
claims for a second attempt to locate records that would not 
assist the veteran in his claims would be an exercise in 
futility.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As noted in the Introduction, the 
veteran provided testimony to a DRO at a hearing conducted at 
the RO in May 2004 and to the undersigned Acting Veterans Law 
Judge at a Travel Board hearing conducted at the RO in 
January 2006.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Certain chronic diseases, including sensorineural hearing 
loss and arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).




Service connection - hearing loss and tinnitus

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

As has been explained earlier, the veteran's service medical 
records are not of record.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran in essence contends that he suffered noise trauma 
in service.  The Board observes at this juncture that the 
veteran's DD Form 214 indicates that the veteran served in an 
artillery unit. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has 
bilateral hearing loss and tinnitus, which is evidenced by 
the June 2004 VA audiological examination findings.  Hickson 
element (1) is therefore satisfied for the veteran's claims.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of hearing 
loss in service or within the one year presumptive period 
after service, and the veteran does not so contend.  
Therefore, no medical evidence of the incurrence of disease 
in service exists.  

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma as a result of exposure to 
noise from artillery fire.  The veteran's DD 214 form 
confirms that he was assigned to an artillery unit, which 
indicates that he was likely to have been exposed to acoustic 
trauma in service.  For the purposes of this decision, the 
Board will assume that the veteran experienced hazardous 
noise exposure during service.  This is sufficient to satisfy 
Hickson element (2), in-service incurrence of injury.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Of record is an opinion by a VA audiologist dated in June 
2004, who noted that the veteran's hearing loss and tinnitus 
was "consistent with the [veteran's] reported history of 
military and civilian occupational noise exposure.  
Sensorineural hearing loss and tinnitus is cumulative of all 
noise exposures and no specific cause can be accurately 
identified without hearing threshold audiograms before and/or 
after each job change."  In a July 2004 addendum to the June 
2004 VA examination report, the audiologist re-emphasized 
that she could not resolve the issue of nexus "without 
resort[ing] to mere speculation."  

The Board will not remand this claim for another nexus 
opinion, as without threshold audiograms over the decades 
post-service any audiologist would have to speculate as to 
whether the veteran's hearing loss and tinnitus were related 
to service.  In light of the June 2004 VA audiologist's 
opinion that the veteran's bilateral hearing loss and 
tinnitus can be attributed to both in-service and post-
service exposure, the Board will assume there is an equal 
split between the two.  In other words, the veteran's hearing 
loss and tinnitus are 50 percent attributable to in-service 
noise exposure and 50 percent attributable to post-service 
occupational noise exposure.  

Accordingly, there exists an approximate balance of evidence 
for and against the claims.  When the evidence for and 
against the claims is in relative equipoise, by law, the 
Board must resolve all reasonable doubt in favor of the 
appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  Accordingly, with resolution of doubt in the 
veteran's favor, the Board concludes that a grant of service 
connection for bilateral hearing loss and tinnitus is 
warranted.  

Service connection - residuals of a fractured toe of the 
right foot

With respect to the veteran's claim for residuals of a 
fractured toe of the right foot, there is no medical evidence 
which supports a conclusion that a disability involving a 
fractured toe of the right foot currently exists. 

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim for residuals of a 
fractured toe of the right foot, and he has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  To the 
extent that the veteran himself believes that current right 
toe disability exists, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's right toe claim by him are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

It may be that the veteran may experience right toe problems 
at times.  However, this in and of itself does not constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez, supra [symptoms without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  No underlying disability has 
been clinically identified.

In the absence of any diagnosed right toe disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the right toe claim.  The 
Board additionally observes in passing that in the absence of 
a current disability with respect to the right toe claim and 
in the absence of an in-service incurrence or aggravation of 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  

The veteran himself contends that his current right toe 
problems are related to his military service.  However, it is 
now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as etiology.  See Espiritu, supra; 
see also 38 C.F.R. § 3.159 (a)(1), supra.  The veteran's lay 
opinion is therefore entitled to no weight of probative 
value. 
Service connection - rheumatoid arthritis

With respect to Hickson element (1), the Board finds that the 
veteran has medical evidence of rheumatoid arthritis in his 
private treatment records from Dr. B.W.D.  Accordingly, 
Hickson element (1) has been met for the rheumatoid arthritis 
claim.

With respect to in-service disease, the veteran does not 
contend that arthritis was present in service or within one 
year following separation from service, and the evidence of 
record does not support such a conclusion.  The medical 
records show that the veteran sought treatment for arthritis 
beginning in 1989, and he has testified that rheumatoid 
arthritis was first diagnosed in the 1980s.  See the May 2004 
DRO hearing transcript, page 9; see also the January 2006 
Travel Board hearing transcript, page 16.  This is about four 
decades after separation from service, and is well past the 
one-year mark for presumptive service connection.

With respect to in-service injury, the Board notes that the 
veteran is not in receipt of any medals indicative of combat, 
and does not so contend.  The evidence in the veteran's favor 
consists solely of his recent statements to the effect that 
his rheumatoid arthritis is a result of straining and over-
working his muscles in service.  See the January 2006 Travel 
Board hearing transcript, pages 9, 13.  

Significantly, there is no mention of arthritis by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in October 2003, almost 50 years after he left 
military service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  The Board 
finds it to be particularly significant that the veteran did 
not mention the purported muscle strain in service when he 
gave a detailed medical history to Dr. T.W. in June 1990 and 
Dr. H.B.H. in March 1999.  Instead, the veteran informed Dr. 
T.W. that he had injured his right knee in a work-related 
accident in October 1989, and he informed Dr. H.B.H. that he 
was first diagnosed with rheumatoid arthritis in the 1980s.  
No mention of a service-related muscle strain was made to 
either doctor.

The lack of any evidence of arthritic symptoms for three 
decades after service and any right toe symptoms at all since 
service, and the filing of the claim for service connection 
almost 50 years after service, is itself evidence which tends 
to show that no injuries were sustained in service or that an 
injuries, if any, did not result in any disability.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact]; see also 38 C.F.R. § 3.102 [noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence].  The veteran's silence 
over the years as to the matter of the alleged in-service 
injuries speaks volumes.

The Board believes that the most accurate reports were 
related by the veteran when he was treated in June 1990 and 
March 1999 and reported no service-related injuries.  Not 
only was this treatment more contemporaneous, but also at 
that time there was no issue of monetary gain.  Thus, to the 
extent that the veteran's current contentions are in conflict 
with the medical histories taken in June 1990 and March 1999, 
the Board finds that the statements made by the veteran in 
June 1990 and March 1999 to be more probative than statements 
made a decade later in the context of a claim for monetary 
benefits from the government.  Not only may the veteran's 
memory be dimmed with time, but self-interest may also play a 
role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 50 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking probative value.  



Conclusion:  Right Toe and Rheumatoid Arthritis

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have strained his 
muscles or broken a toe on his right foot during his military 
service.  However, for reasons expressed immediately above, 
the Board finds that the evidence of record, as a whole, does 
not support the veteran's contention that he sustained 
injuries and/or chronic disabilities thereby.  Hickson 
element (2) has therefore not been met for either claim.  See 
Espiritu, supra. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of service connection for residuals of a 
fractured toe of the right foot and rheumatoid arthritis.  
Therefore, contrary to the assertions of the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefits sought on appeal are accordingly 
denied.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for residuals of a fractured toe of the 
right foot is denied.

Service connection for rheumatoid arthritis is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


